Exhibit 10.1

 

[_______] 1

 

To:  

Glaukos Corporation

229 Avenida Fabricante

San Clemente, CA 92672

From:   [_______] Re:   [Base]2[Additional]3 Capped Call Transaction

Ref.

No:

  [_______]4 Date:   [_______], 2020

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [___] (“Dealer”) and
Glaukos Corporation (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case, as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine, [(ii) the election
of an executed guarantee of [__________] (“Guarantor”) dated as of the Trade
Date in substantially the form attached hereto as Schedule 1 as a Credit Support
Document, (iii) the election of Guarantor as Credit Support Provider in relation
to Dealer and (iv)]5 [and (ii)] the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to Dealer, (a) with a
“Threshold Amount” of 3% of the shareholders’ equity of Dealer’s ultimate parent
on the Trade Date, (b) “Specified Indebtedness” having the meaning set forth in
Section 14 of the Agreement, except that it shall not include any obligation in
respect of deposits received in the ordinary course of Dealer’s banking
business, (c) the phrase “, or becoming capable at such time of being declared,”
shall be deleted from clause (1) of such Section 5(a)(vi) of the Agreement, and
(d) the following sentence shall be added to the end of Section 5(a)(vi) of the
Agreement: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (i) the default was caused solely by
error or omission of an administrative or operational nature; (ii) funds were
available to enable the relevant party to make payment when due; and (iii) the
payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 



 



1 Include Dealer name, address and logo

2 Include for base call option.

3 Include for additional call option.

4 If applicable

5 Requested if Dealer is not the highest rated entity in group, typically from
Parent.

 



1

 

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 





2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date: June [•], 2020     Effective Date: June [•], 2020, or such other
date as agreed by the parties in writing.     Components: The Transaction will
be divided into individual Components, each with the terms set forth in this
Confirmation, and, in particular, with the Number of Options and Expiration Date
set forth in Annex A to this Confirmation.  The exercise, valuation and
settlement of the Transaction will be effected separately for each Component as
if each Component were a separate Transaction under the Agreement.     Option
Style: “European”, as described under “Procedures for Exercise” below.    
Option Type: Call     Seller: Dealer     Buyer: Counterparty     Shares: The
Common Stock of Counterparty, par value USD $0.0001 per share (Ticker Symbol:
“GKOS”).     Number of Options: For each Component, as provided in Annex A to
this Confirmation.6     Option Entitlement: One Share per Option     Strike
Price: USD [_____]     Cap Price: USD [_____]; provided that in no event shall
the Cap Price be reduced to an amount less than the Strike Price in connection
with any commercially reasonable adjustment by the Calculation Agent under this
Confirmation.     Number of Shares: As of any date, a number of Shares equal to
the product of (i) the Number of Options and (ii) the Option Entitlement.    
Premium: USD [_____]; Dealer and Counterparty hereby agree that notwithstanding
anything to the contrary herein or in the Agreement, following the payment of
the Premium, in the event that (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) (other than an Event of
Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement that is
within the Counterparty’s control) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Dealer the amount calculated
under Section 6(d) and Section 6(e) or otherwise under the Agreement (calculated
as if the Transactions terminated on such Early Termination Date were the sole
Transactions under the Agreement) or (b) Counterparty owes to Dealer, pursuant
to Sections 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions or
otherwise under the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 



 



6 [For the base capped call, the total should be equal to, in aggregate among
all Components, (i) the number of Convertible Notes in principal amount of
$1,000 initially issued on the closing date for the Convertible Notes (excluding
any Convertible Notes sold pursuant to the over-allotment option) multiplied
by (ii) the initial conversion rate multiplied by (iii) the dealer’s percentage
allocation of the overall capped call. For the additional capped call, the total
should be equal to (i) the number of additional Convertible Notes in principal
amount of $1,000 multiplied by (ii) the initial conversion rate multiplied by
(iii) the dealer’s percentage allocation of the overall capped call.]

 



2

 

 

Premium Payment Date: The Effective Date     Exchange: New York Stock Exchange  
  Related Exchange: All Exchanges     Procedures for Exercise:     Expiration
Time: The Valuation Time     Expiration Date: For any Component, as provided in
Annex A to this Confirmation (or, if such date is not a Scheduled Valid Day, the
next following Scheduled Valid Day that is not already an Expiration Date for
another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled Valid
Day that is not a Disrupted Day and is not or is not deemed to be an Expiration
Date in respect of any other Component of the Transaction hereunder; and
provided further that in no event shall the Expiration Date be postponed to a
date later than the Final Termination Date and, notwithstanding anything to the
contrary in this Confirmation or the Equity Definitions, the Relevant Price for
such Expiration Date that occurs on the Final Termination Date and is a
Disrupted Day shall be the prevailing market value per Share determined by the
Calculation Agent in a good faith and commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine in a good faith and commercially reasonable
manner that such Expiration Date is a Disrupted Day only in part, in which case
the Calculation Agent shall make commercially reasonable adjustments to the
Number of Options for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Valid Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Options for such Component and may determine the Relevant
Price in a commercially reasonable manner based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Valid Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Valid Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Valid Day is scheduled
following the date hereof, then such Scheduled Valid Day shall be deemed to be a
Disrupted Day in full. Section 6.6 of the Equity Definitions shall not apply to
any Valuation Date occurring on an Expiration Date.     Final Termination Date:
October 5, 2027

 



3

 

 

Automatic Exercise: Applicable, which means that the Number of Options for the
relevant Component will be deemed to be automatically exercised at the
Expiration Time on the Expiration Date for such Component if at such time such
Component is In-the-Money, unless Buyer notifies Seller (in writing) prior to
the Expiration Time on such Expiration Date that it does not wish Automatic
Exercise to occur with respect to such Component, in which case Automatic
Exercise will not apply with respect to such Component.  “In-the-Money” means,
in respect of any Component, that the Relevant Price on the Expiration Date for
such Component is greater than the Strike Price for such Component.    
Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in a good faith and
commercially reasonable manner.     Valuation Date: For any Component, the
Expiration Date therefor.     Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

    Settlement Terms:       Settlement Method Election:

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that
(i) Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, and (ii) such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

    Electing Party: Counterparty     Settlement Method Election Date: The second
Scheduled Valid Day prior to the scheduled Expiration Date for the Component
with the earliest scheduled Expiration Date.     Default Settlement Method: Net
Share Settlement     Net Share Settlement:

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty on the Settlement Date, a number of Shares (the “Net Share
Settlement Amount”) equal to (i) the Daily Option Value on the Expiration Date
of such Component divided by (ii) the Relevant Price on such Expiration Date.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
Expiration Date of such Component.

 



4

 

 

Cash Settlement: With respect to any Component, if Cash Settlement is applicable
to the Options exercised or deemed exercised hereunder, in lieu of Section 8.1
of the Equity Definitions, Dealer will pay to Counterparty, on the Settlement
Date, an amount of cash (the “Cash Settlement Amount”) equal to the Daily Option
Value on the Expiration Date of such Component.     Daily Option Value: For any
Component, an amount equal to (i) the Number of Options in such Component,
multiplied by (ii) the Option Entitlement, multiplied by (iii) (A) the lesser of
the Relevant Price on the Expiration Date of such Component and the Cap Price,
minus (B) the Strike Price on such Expiration Date; provided that if the
calculation contained in clause (iii) above results in a negative number, the
Daily Option Value for such Component shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.     Valid Day: A day on which
(i) there is no Market Disruption Event and (ii) trading in the Shares generally
occurs on the Exchange. If the Shares are not listed, quoted or traded on any
U.S. securities exchange or any other market, “Valid Day” means a Business Day.
    Scheduled Valid Day: A day that is scheduled to be a Valid Day on the
Exchange. If the Shares are not listed, quoted or traded on any U.S. securities
exchange or any other market, “Scheduled Valid Day” means a Business Day.    
Business Day: Any day other than a Saturday, a Sunday or other day on which
banking institutions are authorized or required by law, regulation or executive
order to close or be closed in the State of New York.     Relevant Price: On any
Valid Day, the per Share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page “GKOS <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.     Settlement Date: For all Components of the Transaction, the
date one Settlement Cycle immediately following the Expiration Date for the
Component with the latest scheduled Expiration Date.     Settlement Currency:
USD     Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settlement.”     Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions, obligations and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws, (ii) Dealer may deliver
any Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 



5

 

 

Adjustments:       Method of Adjustment: Calculation Agent Adjustment; provided
that the parties agree that (x) open market Share repurchases at prevailing
market price and (y) Share repurchases through a dealer pursuant to accelerated
share repurchases, forward contracts or similar transactions (including, without
limitation, any discount to average VWAP prices) that are entered into at
prevailing market prices and in accordance with customary market terms for
transactions of such type to repurchase the Shares shall not be considered
Potential Adjustment Events; provided, further, that, the entry into any such
open market Share repurchases, accelerated share repurchase transaction, forward
contract or similar transaction described in clauses (x) or (y) shall constitute
a Potential Adjustment Event to the extent that, after giving effect to such
transactions, the aggregate number of Shares repurchased during the term of the
Transaction pursuant to all such transactions would exceed 15% of the number of
Shares outstanding as of the Trade Date, as determined by the Calculation Agent
and as adjusted by the Calculation Agent in good faith and in a commercially
reasonable manner to account for any subdivision or combination with respect to
the Shares.     Extraordinary Events:       New Shares: In the definition of New
Shares in Section 12.1(i) of the Equity Definitions, (a) the text in clause
(i) thereof shall be deleted in its entirety and replaced with “publicly quoted,
traded or listed on any of The New York Stock Exchange, The NASDAQ Global Market
or The NASDAQ Global Select Market (or their respective successors),” and
(b) the following phrase shall be inserted immediately prior to the period: “and
(iii) of a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that (x) also becomes the Counterparty under
the Transaction or (y) agrees to be subject to Sections 8(d) and 8(e) of the
Confirmation governing the Transaction, in either case, following such Merger
Event or Tender Offer”.     Merger Events: Applicable     Consequences of Merger
Events:       (a)   Share-for-Share: Modified Calculation Agent Adjustment    
(b)   Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)     (c)   Share-for-Combined: Cancellation and Payment
(Calculation Agent Determination); provided that the Calculation Agent may elect
Component Adjustment for all or part of the Transaction     Tender Offer:
Applicable; provided that the definition of “Tender Offer” in Section 12.1(d) of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “greater than 20% and less than 100% of the
outstanding Shares of the Counterparty”. In addition, Section 12.1(e) of the
Equity Definitions shall be amended by replacing “voting shares” in the first
line thereof with “Shares”, and Section 12.1(l) of the Equity Definitions shall
be amended by replacing “voting shares” in the fifth line thereof with “Shares”.
    Consequences of Tender Offers:       (a)   Share-for-Share: Modified
Calculation Agent Adjustment     (b)   Share-for-Other:  Modified Calculation
Agent Adjustment     (c)   Share-for-Combined: Modified Calculation Agent
Adjustment     Consequences of Announcement Events: Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that, in respect of an Announcement Event, (x) references to “Tender Offer”
shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event” in the definition of Modified Calculation Agent Adjustment
set forth in Section 12.3(d), (y) the phrase “exercise, settlement, payment or
any other terms of the Transaction (including, without limitation, the spread)”
in the third and fourth lines of the definition of Modified Calculation Agent
Adjustment set forth in Section 12.3(d) shall be replaced with the phrase “Cap
Price (provided that in no event shall the Cap Price be less than the Strike
Price)” and the words “whether within a commercially reasonable (as determined
in good faith by the Calculation Agent) period of time prior to or after the
Announcement Event” shall be inserted prior to the word “which” in the seventh
line, and (z) for the avoidance of doubt, the Calculation Agent shall, in good
faith and a commercially reasonable manner, determine whether the relevant
Announcement Event has had a material economic effect on the Transaction and, if
so, shall adjust the Cap Price accordingly to take into account such economic
effect on one or more occasions on or after the date of the Announcement Event
up to, and including, the final Expiration Date, any Early Termination Date
and/or any other date of cancellation, it being understood that (i) any
adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement and (ii) in making
any adjustment the Calculation Agent shall solely take into account changes in
stock price, volatility, expected dividends, stock loan rate, and liquidity
relevant to the Shares or to such Transaction.  An Announcement Event shall be
an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable; provided further that upon
the Calculation Agent making an adjustment, determined in a commercially
reasonable manner, to the Cap Price upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the Cap Price upon any
announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction (provided that in no event shall the Cap Price be less than the
Strike Price).

 



6

 



 

Announcement Event: (i) The public announcement (whether by Counterparty, a
subsidiary, affiliate, agent or representative of Counterparty, or a Valid Third
Party Entity (any such person or entity, a “Relevant Party”)) of any transaction
or event that the Calculation Agent determines is reasonably likely to be
completed and that, if completed, would constitute a Merger Event or Tender
Offer (it being understood and agreed that in determining whether such
transaction or event is reasonably likely to be completed, the Calculation Agent
shall take into consideration whether the relevant announcement by such party
has had a material effect on the Shares and/or options on the Shares), or the
announcement by a Relevant Party of any intention to enter into a Merger Event
or Tender Offer, (ii) the public announcement by a Relevant Party of any
potential acquisition or disposition by Counterparty and/or its subsidiaries
where the consideration exceeds 35% of the market capitalization of the
Counterparty as of the date of such announcement (an “Acquisition Transaction”)
(iii) the public announcement by a Relevant Party of an intention by
Counterparty or such other Relevant Party to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event, Tender Offer or Acquisition Transaction, or (iv) any subsequent
public announcement by a Relevant Party of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i), (ii) or (iii) of this sentence (including, without limitation, a new
announcement relating to such a transaction or intention or the announcement of
a withdrawal from, or the abandonment or discontinuation of, such a transaction
or intention), as determined by the Calculation Agent in a commercially
reasonable manner. For the avoidance of doubt, the occurrence of an Announcement
Event with respect to any transaction or intention shall not preclude the
occurrence of a later Announcement Event with respect to such transaction or
intention. For purposes of this definition of “Announcement Event,” “Merger
Event” shall mean such term as defined under Section 12.1(b) of the Equity
Definitions (but, for the avoidance of doubt, the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded).     Valid Third
Party Entity: In respect of any transaction or event, any third party, or its
subsidiary, affiliate, agent or representative, that has a bona fide intent to
enter into or consummate such transaction or event, it being understood and
agreed that in determining, in a commercially reasonable manner, whether such
third party has such a bona fide intent, the Calculation Agent shall take into
consideration whether the relevant announcement by such party has had a material
economic effect on the Shares and/or options on the Shares.     Notice of Merger
Consideration and Consequences: Upon the occurrence of a Merger Event that
causes the Shares to be converted into the right to receive more than a single
type of consideration (determined based in part upon any form of stockholder
election), Counterparty shall reasonably promptly (but in any event prior to the
relevant Merger Date) notify the Calculation Agent of (i) the type and amount of
consideration that a holder of Shares would have been entitled to in the case of
reclassifications, consolidations, mergers, sales or transfers of assets or
other transactions that cause Shares to be converted into the right to receive
more than a single type of consideration and (ii) the weighted average of the
types and amounts of consideration to be received by the holders of Shares that
affirmatively make such an election.

 



 7 

 

 

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.     Additional Disruption Events:       (a) Change in Law: Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”, (ii) replacing the
phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (iii) by adding
the phrase “and/or type of commercially reasonable Hedge Position that would be
entered into by a commercially reasonable dealer” after the word “Shares” in
clause (X) thereof, (iv) by immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date assuming the dealer maintains a commercially reasonable
hedge position.”, (v) adding the words “or holding, acquiring or disposing of
Shares or any Hedge Positions relating to,” after the words “obligations under”
in clause (Y) thereof and (vi) adding the words “provided that, in the case of
clause (Y) hereof and any law, regulation or interpretation, the consequence of
such law, regulation or interpretation is applied equally by Dealer to all of
its similarly situated counterparties and/or similar transactions.” after the
semi-colon in the last line thereof.     (b) Failure to Deliver: Applicable    
(c) Insolvency Filing: Applicable     (d) Hedging Disruption: Applicable;
provided that “Hedging Disruption” shall be amended in its entirety to mean that
a Hedging Party is unable, after using commercially reasonable efforts, to
(A) acquire, establish, re-establish, substitute, maintain, unwind or dispose of
any transaction(s) or asset(s) it deems necessary to hedge the equity price risk
of entering into and performing its obligations with respect to the Transaction,
or (B) realize, recover or remit the proceeds of any such transaction(s) or
asset(s), provided that any such inability that is incurred solely due to the
deterioration of the creditworthiness of the Hedging Party shall not be deemed a
Hedging Disruption; provided further that Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.     (e) Increased Cost of Hedging: Not
Applicable     Hedging Party: Dealer

 



 8 

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.

 

Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty, Determining Party will promptly (but in any
event within five Scheduled Trading Days) provide to Counterparty by email to
the email address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that in no event will Determining Party be obligated to share
with Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it in making such determination or
calculation or any information that is subject to an obligation not to disclose
such information.

 

All calculations and determinations made by Determining Party shall be made in
good faith and in a commercially reasonable manner.

    Non-Reliance: Applicable     Agreements and Acknowledgments Regarding
Hedging Activities: Applicable     Additional Acknowledgments: Applicable     3.
Calculation Agent:

Dealer; provided that, following the occurrence and during the continuance of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third party dealer in over-the-counter
corporate equity derivatives to replace Dealer as the Calculation Agent, and the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.

 

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will the Calculation Agent be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary or
confidential models used by it in making such adjustment, determination or
calculation or any information that is subject to an obligation not to disclose
such information.

 

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.

 



 9 

 

 

4. Account Details:

 

Dealer Payment Instructions:   [Bank:]  [_________] [SWIFT:]  [_________] [Bank
Routing:]  [_________] [Acct Name:]  [_________] [Acct No.:]  [_________]

 

Counterparty Payment Instructions: To be advised.

 

5. Offices:

 

The Office of Dealer for the Transaction is: [New York, New York]

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

6. Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Counterparty:

 

To:  [Issuer           Attention:  [____________] Telephone:  [____________]
Email:  [____________]

 

(b) Address for notices or communications to Dealer:

 

To:  [____________]      Attention:  [____________] Telephone:  [____________]
Email:  [____________]      With a copy to:         To:  [____________]     
Attention:  [____________] Telephone:  [____________] Email:  [____________]

 

For the avoidance of doubt, any notice or other communication delivered by
electronic messaging system, e-mail or facsimile transmission shall be deemed to
be “in writing.”

 

7. Representations, Warranties and Agreements:

 

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

 

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 



 10 

 

 

(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in
Rules 101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

 

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares.

 

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(v)  Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and approving
the Transaction and any related hedging activity for purposes of Section 203 of
the Delaware General Corporation Law.

 

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

 

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(ix) On each of the Trade Date and the Premium Payment Date, (A) the value of
the total assets of Counterparty is greater than the sum of the total
liabilities (including contingent liabilities) and the capital of Counterparty,
(B) the capital of Counterparty is adequate to conduct the business of
Counterparty, and Counterparty’s entry into the Transaction will not impair its
capital, (C) Counterparty has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature, (D) Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (E) Counterparty would be able to purchase the aggregate Number of Shares
for the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

(x) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.

 

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any brokerdealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.

 

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 



 11 

 

 

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a)(i), (ii), (iii) and (iv) of the Agreement and
Section 7(a)(viii) hereof; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

 

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

 

8. Other Provisions:

 

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division would be necessary or advisable to preserve a
commercially reasonable dealer’s hedging or hedge unwind activity with respect
to the Transaction in light of existing liquidity conditions or to enable such a
dealer to purchase or sell Shares or enter into swap or other derivatives
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity with respect to the
Transaction in a manner that would, if such dealer were Counterparty or an
affiliated purchaser of Counterparty, be compliant and consistent with
applicable legal, regulatory or self-regulatory requirements generally
applicable to transactions of the type of the Transaction, or with related
policies and procedures adopted by Dealer in good faith so long as such policies
and procedures are generally applicable in similar situations and applied in a
non-discriminatory manner; provided that in no event shall any Expiration Date
for any Component be postponed to a date later than the Final Termination Date.

 



 12 

 

 

(b) Additional Termination Events. Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion
(which conversion occurs prior to the 45th Scheduled Trading Day prior to
June 15, 2027) of any of the Counterparty’s [__]% Convertible Senior Notes due
2027 (the “Convertible Notes”) issued pursuant to the Counterparty’s indenture
(the “Indenture”) [to be]7 dated June 11, 2020 between the Counterparty and Well
Fargo Bank, National Association, as trustee, Counterparty may notify Dealer in
writing of (i) such repurchase, redemption or conversion, (ii) the number of
Convertible Notes so repurchased, redeemed or converted and (iii) the number of
Shares underlying each USD 1,000 principal amount of Convertible Notes (any such
notice, a “Repurchase Notification” and any such event, a “Repurchase Event”)[;
provided that any “Repurchase Notification” delivered to Dealer pursuant to the
Base Capped Call Transaction Confirmation letter agreement dated June [•], 2020
between Dealer and Counterparty (the “Base Call Option Confirmation”) shall be
deemed to be a Repurchase Notification pursuant to this Confirmation and the
terms of such Repurchase Notification shall apply, mutatis mutandis, to this
Confirmation]8. Notwithstanding anything to the contrary in this Confirmation,
the receipt by Dealer from Counterparty of (x) any Repurchase Notification,
within the applicable time period set forth in the preceding sentence, and (y) a
written representation and warranty by Counterparty that, as of the date of such
Repurchase Notification, Counterparty is not in possession of any material
non-public information regarding Counterparty or the Shares, shall constitute an
Additional Termination Event as provided in this paragraph. Upon receipt of any
such Repurchase Notification and the related written representation and
warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Repurchase Notification as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Repurchase Options”) equal to the lesser of (A) [(x)] [__]9% of the
aggregate number of Shares underlying the number of Convertible Notes specified
in such Repurchase Notification, divided by the Option Entitlement[, minus
(y) the number of “Repurchase Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes (and for the
purposes of determining whether any Options under this Confirmation or under,
and as defined in, the Base Call Option Confirmation will be among the
Repurchase Options hereunder or under, and as defined in, the Base Call Option
Confirmation, the number of Convertible Notes specified in such Repurchase
Notification shall be allocated first to the Base Call Option Confirmation until
all Options thereunder are exercised or terminated)]10 and (B) the aggregate
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the aggregate Number of Options shall be reduced by the
number of Repurchase Options on a pro rata basis across all Components, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and an aggregate Number of Options equal to the
number of Repurchase Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction.

 

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to all holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within the Counterparty’s control), and if
Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii) and
6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of the
Equity Definitions (any such amount, a “Payment Obligation”), then Dealer shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) unless (a) Counterparty gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00
p.m. (New York City time) on the Merger Date, Tender Offer Date, Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), Early
Termination Date or date of cancellation, as applicable, of its election that
the Share Termination Alternative shall not apply, (b) as of the date of such
election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be,
shall apply.

 



 



7 Include if the Indenture is not completed at the time of the Confirmation.

8 Include in Additional Call Option Confirmation only.

9 Include Dealer’s percentage allocation of the overall capped call transaction.

10 Include in Additional Call Option Confirmation only.

 



 13 

 

 

Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.     Share Termination Delivery Property: A number
of Share Termination Delivery Units, as calculated by the Calculation Agent in
good faith and in a commercially reasonable manner, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall, in good faith and in a commercially reasonable manner, adjust the Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price.    
Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider a variety of factors,
including the market price of the Share Termination Delivery Units and/or the
purchase price paid in connection with the commercially reasonable purchase of
Share Termination Delivery Property.     Share Termination Delivery Unit: One
Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.     Failure to Deliver: Applicable    
Other Applicable Provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.  “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 



 14 

 

 



(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of effecting a commercially reasonable
hedge of its obligations pursuant to the Transaction (the “Hedge Shares”) cannot
be sold in the U.S. public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, use its commercially
reasonable efforts to make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance commercially reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering for companies of a similar size in a similar industry,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities for companies of a similar size in a similar
industry, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty in customary form for registered offerings of equity
securities for companies of a similar size in a similar industry, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities for companies of a similar size in
a similar industry and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities for companies of a similar size
in a similar industry; provided, however, that, if Counterparty elects clause
(i) above but Dealer, in its commercially reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty[; provided that Dealer
has given Counterparty reasonable notice of its determination and provided
Counterparty with reasonable opportunity to satisfy Dealer’s concerns]; (ii) in
order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of
companies of a similar size in a similar industry, in form and substance
commercially reasonably satisfactory to Dealer using reasonable best efforts to
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements of equity securities of companies of a similar size in a similar
industry, as is reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith and commercially reasonable judgment, to compensate
Dealer for any customary liquidity discount from the public market price of the
Shares incurred on the sale of Hedge Shares in a private placement); provided
that no “comfort letter” or accountants’ consent shall be required to be
delivered in connection with any private placements; or (iii) purchase the Hedge
Shares from Dealer at the then-prevailing market price at one or more times on
such Exchange Business Days, and in the amounts, requested by Dealer.

 

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than [__]11% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof); provided that, if such repurchase, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the aggregate Number of Shares, plus the aggregate
number of Shares underlying any other call options sold by Dealer to
Counterparty and the denominator of which is the number of Shares outstanding on
such day. In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all commercially reasonable losses (including direct
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all commercially reasonable expenses (including commercially reasonable outside
counsel fees and expenses) as they are incurred (after notice to Counterparty)
in connection with the investigation of, preparation for or defense or
settlement of any pending or threatened claim or any action, suit or proceeding
arising therefrom, whether or not such Indemnified Party is a party thereto and
whether or not such claim, action, suit or proceeding is initiated or brought by
or on behalf of Counterparty, in each case relating to or arising out of such
failure. Counterparty shall be relieved from liability under this
Section 8(e) to the extent that the Indemnified Party fails promptly to notify
Counterparty of any action commenced against it in respect of which indemnity
may be sought hereunder (it being understood that any such notice delivered
within 30 calendar days of the commencement of any such action shall be deemed
to have been delivered promptly for such purpose). This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.
Counterparty will not be liable under this indemnity provision to the extent any
loss, claim, damage, liability or expense is conclusively found in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
from Dealer’s gross negligence or willful misconduct.

 



 



11 To be 0.5% higher than the percentage calculated by dividing (1) the number
of Shares underlying the capped call transaction with the Issuer of the Dealer
with the highest percentage allocation of the capped call by (2) the number of
Shares outstanding.

 



15 

 

 

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign its rights and obligations
hereunder, in whole or in part, to (A) without Counterparty’s consent, to any
affiliate of Dealer (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment,
or (2) whose obligations would be guaranteed by Dealer or Dealer’s ultimate
parent or (B) with Counterparty’s consent (such consent not to be unreasonably
withheld or delayed) any person (including any affiliate of Dealer not
satisfying clause (A)) or any person whose obligations would be guaranteed by a
person (a “Designated Transferee”), in either case under this clause (B), with a
rating for its long-term, unsecured and unsubordinated indebtedness at least
equivalent to Dealer’s (or its guarantor’s), provided, however, that, in the
case of this clause (B), in no event shall the credit rating of the Designated
Transferee or of its guarantor (whichever is higher) be lower than A3 from
Moody’s Investor Service, Inc. or its successor or A- from Standard and Poor’s
Rating Group, Inc. or its successor; provided further that (i) Dealer will
notify Counterparty in writing prior to any proposed transfer or assignment to a
Designated Transferee, (ii) after any such transfer, Counterparty will not, as a
result of any withholding or deduction made by the transferee or assignee as a
result of any tax, receive from the such transferee or assignee on any payment
date or delivery date (after accounting for amounts paid under
Section 2(d)(i)(4) of the Agreement as well as such withholding or deduction) an
amount or a number of Shares, as applicable, lower than the amount or the number
of Shares, as applicable, that Dealer would have been required to pay or deliver
to Counterparty in the absence of such transfer (except to the extent such lower
amount or number results from a change in law after the date of such transfer),
and (iii) Dealer shall cause the transferee or assignee to make the Payee Tax
Representations and provide Counterparty with a complete and accurate U.S.
Internal Revenue Service Form W-9 or W-8 (as applicable) prior to becoming a
party to the Transaction. At any time at which (1) the Equity Percentage exceeds
8.0% or (2) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any
applicable “business combinations statute” or other federal, state or local law,
rule, regulation or regulatory order or organizational documents or contracts of
Counterparty applicable to ownership of Shares (“Applicable Restrictions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received minus (y) 1% of
the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”), if
Dealer, in its commercially reasonable discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after its commercially reasonable efforts on pricing and terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Valid
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position no longer
exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.

 



16 

 

 

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

 

(A) with respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

 

(B) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Code);

 

(C) such transfer or assignment shall be effected on terms, including any
commercially reasonable undertakings by such third party (including, but not
limited to, undertakings with respect to compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
commercially reasonably requested and reasonably satisfactory to Dealer;

 

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee or assignee on any payment date an amount or number of Shares
under Section 2(d)(i)(4) of the Agreement greater than an amount or number of
Shares that Dealer would have been required to pay to Counterparty in the
absence of such transfer and assignment;

 

(E) Dealer shall not, as a result of such transfer or assignment, receive from
the transferee or assignee any amount or number of Shares less than it would
have been entitled to receive (including under Section 2(d)(i)(4) of the
Agreement) in the absence of such transfer or assignment;

 

(F) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

(G) without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(H) Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 

(g) Staggered Settlement. If Dealer determines in good faith and in its
commercially reasonable discretion that the number of Shares required to be
delivered to Counterparty hereunder on any Settlement Date would result in an
Excess Ownership Position, then Dealer may, by notice to Counterparty prior to
such Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares
due to be delivered on two or more dates (each, a “Staggered Settlement Date”)
or at two or more times on the Nominal Settlement Date as follows:

 

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) or delivery times and how it will allocate the Shares it is required to
deliver hereunder on the Settlement Date among the Staggered Settlement Dates or
delivery times; and

 

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

 



17 

 

 

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

 

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

 

(k) Early Unwind. In the event the sale of the [“Firm Securities”]12
[“Underwritten Securities”]13 (as defined in the Purchase Agreement dated as of
June 8, 2020, between Counterparty and [_________], as representative of the
Initial Purchasers party thereto (the “Initial Purchasers”)) is not consummated
with the Initial Purchasers for any reason by 5:00 p.m. (New York City time) on
the Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(l) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

 

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

 

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of:”, and the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that solely in the case of Section 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares as
determined by the Calculation Agent in a commercially reasonable manner, but,
for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi) and (vii), adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)”;

 



 



12 Insert for Base Call Option Confirmation.

13 Insert for Additional Call Option Confirmation.

 



18 

 

 

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing these words with “in the commercially reasonable judgment
of the Calculation Agent, a material economic effect on the theoretical value of
the Shares or options on such Shares”; and (2) adding at the end thereof “;
provided that such event is not based on (i) an observable market, other than
the market for Counterparty’s own stock or (ii) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations”;

 

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options on the Shares;
provided that such corporate event involving the Issuer is not based on (a) an
observable market, other than the market for Counterparty’s own stock or (b) an
observable index, other than an index calculated and measured solely by
reference to Counterparty’s own operations.”; and

 

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

 

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

 

(o) Adjustments.  For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

 

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

 



19 

 

 

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

 

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(t) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form [W-9][W-8ECI][ W-8BEN-E][W-8IMY] (or successor thereto). Such forms
or documents shall be delivered upon (i) execution of this Confirmation,
(ii) Counterparty or Dealer, as applicable, learning that any such tax form
previously provided by it has become obsolete or incorrect, and (iii) reasonable
request of the other party.

 

(u) Payee Tax Representation.

 

(i) For the purpose of Section 3(f) of the Agreement, Counterparty makes the
representations below:

 

Counterparty is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
[_____________]14. It is “exempt” within the meaning of Treasury Regulation
sections 1.6041-3(p) and 1.6049-4(c) from information reporting on IRS Form 1099
and backup withholding.

 

(ii) For the purpose of Section 3(f) of the Agreement, Dealer makes the
representations below:

 

[Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) and
used in Section 1.1441-4(a)(3)(ii) of the Treasury Regulations) for U.S. federal
income tax purposes. It is “exempt” within the meaning of Treasury Regulation
sections 1.6041-3(p) and 1.6049-4(c) from information reporting on IRS Form 1099
and backup withholding.

 

OR

 

[Dealer] is a [corporation] established under the laws of [ ] and is classified
as a corporation for U.S. federal income tax purposes. No income received or to
be received under this Agreement will be effectively connected with the conduct
of a trade or business by [Dealer] in the United States. [Dealer] is a “non-U.S.
branch of a foreign person” as that term is used in
Section 1.1441-4(a)(3)(ii) of the Regulations, and it is a “foreign person” as
that term is used in Section 1.6041-4(a)(4) of the Regulations.]15

 

(v)  Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a "FATCA Withholding Tax"). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(w) Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Agreement with respect to this Transaction is not an
adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available at www.isda.org, as may be amended, supplemented, replaced or
superseded from time to time (the “871(m) Protocol”), the parties agree that the
provisions and amendments contained in the Attachment to the 871(m) Protocol are
incorporated into and apply to the Agreement with respect to this Transaction as
if set forth in full herein. The parties further agree that, solely for purposes
of applying such provisions and amendments to the Agreement with respect to this
Transaction, references to “each Covered Master Agreement” in the
871(m) Protocol will be deemed to be references to the Agreement with respect to
this Transaction, and references to the “Implementation Date” in the
871(m) Protocol will be deemed to be references to the Trade Date of this
Transaction.

 



 



14 Counterparty to provide taxpayer ID.

15 Insert as applicable (or other appropriate dealer reps) depending on tax
status of dealer.

 



20 

 

 

(x) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on or prior to the final
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of the
Issuer shall be conducted and shall do so in a manner that it deems appropriate
to hedge its price and market risk with respect to the Relevant Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Relevant
Prices, each in a manner that may be adverse to Counterparty.

 

(y) [U.S. Resolution Stay Protocol. The parties acknowledge and agree that
(i) to the extent that prior to the date hereof both parties have adhered to the
2018 ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the
Protocol are incorporated into and form a part of the Agreement, and for such
purposes the Agreement shall be deemed a Protocol Covered Agreement, the Dealer
shall be deemed a Regulated Entity and Counterparty shall be deemed an Adhering
Party; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Covered Agreement, Dealer shall be deemed a Covered
Entity and Counterparty shall be deemed a Counterparty Entity; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. GSIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of the
Agreement, and for such purposes the Agreement shall be deemed a “Covered
Agreement,” Dealer shall be deemed a “Covered Entity” and Counterparty shall be
deemed a “Counterparty Entity.” In the event that, after the date of the
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider.

 

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.]16

 



 



16 Insert preferred form of US QFC Stay Rule language for each Dealer.

 



21 

 

 

(z) Financial Assistance. Counterparty acknowledges that the Transaction may
constitute a purchase of its equity securities. Counterparty further
acknowledges that, pursuant to the provisions of the Coronavirus Aid, Relief and
Economic Security Act (the “CARES Act”), the Counterparty would be required to
agree to certain time-bound restrictions on its ability to purchase its equity
securities if it receives loans, loan guarantees or direct loans (as that term
is defined in the CARES Act) under section 4003(b) of the CARES Act.
Counterparty further acknowledges that it may be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under programs or facilities established by the Board of Governors of
the Federal Reserve System for the purpose of providing liquidity to the
financial system (together with loans, loan guarantees or direct loans under
section 4003(b) of the CARES Act, “Governmental Financial Assistance”).
Accordingly, Counterparty represents and warrants that it has not applied for,
and prior to the termination or settlement of the Transaction has no present
intention to apply for Governmental Financial Assistance under any governmental
program or facility that (a) is established under the CARES Act or the Federal
Reserve Act, as amended, and (b) requires, as a condition of such Governmental
Financial Assistance, that the Counterparty agree, attest, certify or warrant
that it has not, as of the date specified in such condition, repurchased, or
will not repurchase, any equity security of Counterparty.

 

(aa) [Dealer Boilerplate. Insert additional Dealer boilerplate, if applicable]

 



22 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

 

  Yours faithfully,       [___________]       By:       Name:     Title:



      Agreed and Accepted By:           [__________]               By      
Name:     Title:      

 



23 

 

 

Schedule 1

 

[Form of Guarantee]

 

 



24 

 

 

Annex A

 

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number Number of Options Expiration Date 1   April 16, 2027 2  
April 19, 2027 3   April 20, 2027 4   April 21, 2027 5   April 22, 2027 6  
April 23, 2027 7   April 26, 2027 8   April 27, 2027 9   April 28, 2027 10  
April 29, 2027 11   April 30, 2027 12   May 3, 2027 13   May 4, 2027 14   May 5,
2027 15   May 6, 2027 16   May 7, 2027 17   May 10, 2027 18   May 11, 2027 19  
May 12, 2027 20   May 13, 2027 21   May 14, 2027 22   May 17, 2027 23   May 18,
2027 24   May 19, 2027 25   May 20, 2027 26   May 21, 2027 27   May 24, 2027 28
  May 25, 2027 29   May 26, 2027 30   May 27, 2027 31   May 28, 2027 32  
June 1, 2027 33   June 2, 2027 34   June 3, 2027 35   June 4, 2027 36   June 7,
2027 37   June 8, 2027 38   June 9, 2027 39   June 10, 2027 40   June 11, 2027

 



25 

